Spain, J.
Ap*633peal from an order of the Family Court of Otsego County (Pines, J.), entered October 22,1996, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent appeals from an order adjudicating her a person in need of supervision (hereinafter PINS) and ordering her placed in petitioner’s custody for a period of nine months. Although Family Court advised respondent of her right to remain silent at her initial appearance as required in Family Court Act § 741 (a), the court failed to do so on the day of the scheduled fact-finding hearing two months later, prior to accepting her admissions. Accordingly, we are constrained to find merit in respondent’s contention that Family Court committed reversible error (see, Family Ct Act § 741 [a]; see also, Matter of Tyronda K., 209 AD2d 816; Matter of Anthony SS., 197 AD2d 767; Matter of Guy II., 192 AD2d 770; Matter of Erik N., 185 AD2d 433; Matter of Damian C., 161 AD2d 1206; Matter of Ray shown R., 161 AD2d 1205). Respondent’s adjudication as a PINS must, therefore, be reversed and the order of disposition vacated.
Mercure, J. P., Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Otsego County for farther proceedings not inconsistent with this Court’s decision.